JUNIPER RIDGE LLC JOINT VENTURE TERMINATION AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made as of December 29, 2008.

 

BETWEEN:

 

STRATHMORE RESOURCES (U.S.) LTD., a Nevada corporation, with an address at 2420
Watt Court Riverton, Wyoming, 82501

 

(“Strathmore”)

 

AND:

 

YELLOWCAKE MINING INC., a Nevada corporation, with an address at Suite 598 - 999
Canada Place, Vancouver, BC V6C 3E1 Canada

 

(“Yellowcake”)

 

WHEREAS:

 

A.

Strathmore and Yellowcake entered into a limited liability company operating
agreement of Juniper Ridge LLC dated as of December 31, 2007, as amended on
April 21, 2008 (the “Operating Agreement”); and

 

B.

the parties wish to terminate the Operating Agreement on the terms and subject
to the conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration the parties agree as
follows:

1.

The Operating Agreement is hereby terminated effective as of the date of this
Agreement, and the parties hereby release each other from all further
liabilities and legal obligations of whatsoever kind and howsoever arising which
either of them may now have or at any time hereafter can, shall or may have in
any way resulting or arising from any cause, matter or thing existing up to the
present time in connection with the Operating Agreement.

2.

Each party shall execute and deliver all such further and other agreements,
assurances, undertakings, acknowledgments and documents, cause such meetings to
be held, resolutions passed and to do or cause to be done and perform all acts
or things necessary or desirable to give full effect to the provisions of this
Agreement.

 

3.

This Agreement shall enure to the benefit of and be binding upon the parties and
their respective heirs, successors, personal representatives and permitted
assigns.

 

4.

This Agreement may be executed in counterparts and delivered via facsimile or
other electronic means.

 

5.

This Agreement will be governed by and construed in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable in that
Province and will be treated, in all respects, as a British Columbia contract.

 

 


--------------------------------------------------------------------------------



2

 

 

7.

This Agreement may only be modified or amended by a written document signed by
each party to this Agreement.

 

EXECUTED as of the date first written above.

 

STRATHMORE RESOURCES (U.S.) LTD.

By:

/s/ David Miller

 

Name:

David Miller

 

Title:

Chief Executive Officer

 

YELLOWCAKE MINING INC.

By:

/s/ William Tafuri

 

Name:

William Tafuri

 

Title:

President, Secretary and Treasurer

 

 

 

 

 

 